

EXHIBIT 10.49
NATURALNANO, INC.
NATURALNANO RESEARCH, INC.


8% Senior Secured Promissory Note
 
Issuance Date:               April 3, 2009
Principal Amount:          $34,750
 
For value received, NATURALNANO, INC., a Nevada corporation, and NATURALNANO
RESEARCH, INC., a Delaware corporation (jointly and severally, the "Maker"),
hereby promises to pay to the order of Longveiw Special Financing, INC.,
Lindstrasse 6 Zurich 8022, Switzerland' (together with its successors,
representatives, and permitted assigns, the "Holder"), in accordance with the
terms hereinafter provided, the principal amount of THIRTY FOUR THOUDAND SEVEN
HUNDRED FIFTY DOLLARS AND ZERO CENTS ($ 34,750 ), together with interest
thereon.
 
All payments under or pursuant to this Note shall be made in United States
Dollars in immediately available funds to the Holder at the address of the
Holder first set forth above or at such other place as the Holder may designate
from time to time in writing to the Maker or by wire transfer of funds to the
Holder's account, as requested by the Holder. The outstanding principal balance
of this Note, together with all accrued and unpaid interest, shall be due and
payable in full on June 30, 2009 (the "Maturity Date") or at such earlier time
as provided herein.
 
ARTICLE I
PAYMENT


Section 1.1       Interest. Beginning on the date of this Note (the "Issuance
Date"),the outstanding principal balance of this Note shall bear interest, in
arrears, at a rate per annum equal to eight percent (8%), payable in cash on the
Maturity Date. Interest shall be computed on the basis of a 360-day year of
twelve (12) 30-day months, shall compound monthly and shall accrue commencing on
the Issuance Date. Furthermore, upon the occurrence of an Event of Default (as
defined in Section 2.1 hereof), the Maker will pay interest to the Holder,
payable on demand, on the outstanding principal balance of and unpaid interest
on the Note from the date of the Event of Default until such Event of Default is
cured at the rate of the lesser of sixteen percent (16%) and the maximum
applicable legal rate per annum.
 
Section 1.2       Payment of Principal; Prepayment. The Principal Amount hereof
shall be paid in full on the earliest of (i) the Maturity Date, (ii) the due
date of any mandatory prepayment as set forth herein (such prepayment pursuant
to this clause (ii) to be in part if sufficient funds are not available for
application pursuant to Section 1.6 hereof), or (iii) upon acceleration of this
Note in accordance with the terms hereof. Any amount of principal repaid
hereunder may not be reborrowed. The Maker may prepay all or any portion of the
principal amount of this Note without premium or penalty.
 
1 NB: Make conforming change for Longview Special Finance note.

 
1

--------------------------------------------------------------------------------

 

Section 1.3       Security Agreement. The obligations of the Maker hereunder are
secured by, among other things, (i) a continuing security interest in certain
assets of the Maker pursuant to the terms of a Loan and Security Agreement,
dated on or about March 7, 2007 (the "Loan and Security Agreement"), by and
among the Maker, on the one hand, and the Holder, certain other investors and
Platinum Advisors, LLC, as agent (the "Agent"), on the other hand, (ii) the
Pledge Agreement (as defined in the Loan and Security Agreement) and (iii) the
Patent Security Agreement, dated as of March 6, 2007, by and among the Maker,
the Agent and the other parties named therein ((i), (ii) and (iii),
collectively, the "Security Agreements"). Maker hereby ratifies and confirms
said Security Agreements and acknowledges and agrees that the term "Obligations"
under the Security Agreements includes all indebtedness and obligations of the
Maker to the Holder under this Note, which obligations shall be secured on a
parity basis with all other obligations secured pursuant to the Security
Agreements, including, without limitation, senior secured promissory notes
issued to the Holder on or about March 7, 2007, August 4, 2008, September 29,
2008 and October 31, 2008 (the "Existing Notes"). The Maker hereby ratifies and
confirms the Security Agreements. Maker hereby further authorizes the Holder and
the Agent to file one or more financing statements, describing the collateral as
"All Assets," with such governmental authorities as the Holder and/or the Agent
may deem necessary or advisable.
 
Section 1.4       Payment on Non-Business Days. Whenever any payment to be made
shall be due on a Saturday, Sunday or a public holiday under the laws of the
State of New York, such payment may be due on the next succeeding business day
and such next succeeding day shall be included in the calculation of the amount
of accrued interest payable on such date.
 
Section 1.5       Use of Proceeds. The Maker shall use the proceeds of this Note
only for general working capital and not to redeem or make any payment on
account of any securities of the Maker.
 
Section 1.6       Mandatory Prepayment. Notwithstanding anything to the contrary
contained herein, upon the Maker's receipt of any funds from any source
whatsoever, such funds shall be applied to the immediate prepayment of this
Note, together with the ${ ] 8% Senior Secured Promissory Note issued as of the
date hereof to Longview Special Finance Inc.2 (the "Other Note"), on a pro rata
basis (based on the principal amount of outstanding hereunder and under the
Other Note), until payment in full of this Note and the Other Note. Without
limiting the generality of the foregoing, upon receipt of any check or other
form of payment from the State of New York, any such check shall be endorsed and
delivered to, or otherwise transferred, paid and delivered to, the Agent for pro
rata application as set forth in this Section 1.6 (it being understood that any
excess after payment in full of this Note and the Other Note shall be returned
to the Maker). The Maker represents that it currently expects a payment from the
State of New York to be made within the next 90 days, which payment is expected
to be in the amount of approximately $250,000 and covenants that such payment
shall be applied as set forth in this Section 1.6.


2 NB: Make conforming change for Longview Special Finance Inc. Note.

 
2

--------------------------------------------------------------------------------

 

ARTICLE II
EVENTS OF DEFAULT; REMEDIES


Section 2.1       Events of Default. Unless waived in writing by the holders of
at least a majority of the principal amount of this Note and the Other Note, the
occurrence of any of the following events shall be an "Event of Default" under
this Note:
 
(a)           any default in the payment of (1) the principal amount hereunder
when due, or (2) interest on this Note when the same shall become due and
payable (whether on the Maturity Date, the date of any mandatory prepayment, by
acceleration or otherwise); or


(b)           the Maker shall fail to observe or perform any other covenant or
agreement contained in this Note, the Other Note, the Existing Notes or any of
the Security Agreements; or


(c)           a default or "event of default," or event that, with the passage
of time or giving of notice or both, constitutes or would constitute a default
or "event of default," shall have occurred under any of the Security Agreements,
the Other Note or the Existing Notes; or


(d)           any material representation or warranty made by the Maker herein
or in the Security Agreements or the Existing Notes shall prove to have been
false or incorrect or breached in a material respect on the date as of which
made; or


(e)           the Maker shall (A) default in any payment of any amount or
amounts of principal of or interest on any indebtedness (other than the
indebtedness hereunder) the aggregate principal amount of which indebtedness is
in excess of $50,000 or (B) default in the observance or performance of any
other agreement or condition relating to any indebtedness, that, in the
aggregate, exceeds $50,000, or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders or beneficiary or beneficiaries of
such indebtedness to cause with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity; or


(f)           the Maker shall (i) apply for or consent to the appointment of, or
the taking of possession by, a receiver, custodian, trustee or liquidator of
itself or of all or a substantial part of its property or assets, (ii) make a
general assignment for the benefit of its creditors, (iii) commence a voluntary
case under the United States Bankruptcy Code (as now or hereafter in effect) or
under the comparable laws of any jurisdiction (foreign or domestic), (iv) file a
petition seeking to take advantage of any bankruptcy, insolvency, moratorium,
reorganization or other similar law affecting the enforcement of creditors'
rights generally, (v) acquiesce in writing to any petition filed against it in
an involuntary case under United States Bankruptcy Code (as now or hereafter in
effect) or under the comparable laws of any jurisdiction (foreign or domestic),
(vi) issue a notice of bankruptcy or winding down of its operations or issue a
press release regarding same, or (vii) take any action under the laws of any
jurisdiction (foreign or domestic) analogous to any of the foregoing; or

 
3

--------------------------------------------------------------------------------

 

(g)           a proceeding or case shall be commenced in respect of the Maker,
without its application or consent, in any court of competent jurisdiction,
seeking (i) the liquidation, reorganization, moratorium, dissolution, winding
up, or composition or readjustment of its debts, (ii) the appointment of a
trustee, receiver, custodian, liquidator or the like of it or of all or any
substantial part of its assets in connection with the liquidation or dissolution
of the Maker or (iii) similar relief in respect of it under any law providing
for the relief of debtors, and such proceeding or case described in clause (i),
(ii) or (iii) shall continue undismissed, or unstayed and in effect, for a
period of thirty (30) days or any order for relief shall be entered in an
involuntary case under United States Bankruptcy Code (as now or hereafter in
effect) or under the comparable laws of any jurisdiction (foreign or domestic)
against the Maker or action under the laws of any jurisdiction (foreign or
domestic) analogous to any of the foregoing shall be taken with respect to the
Maker and shall continue undismissed, or unstayed and in effect for a period of
thirty (30) days.


Section 2.2       Remedies Upon An Event of Default. If an Event of Default
shall have occurred and shall be continuing, the Holder of this Note may, at any
time, at its option, declare the entire unpaid principal balance of this Note,
together with all interest accrued hereon, due and payable, and thereupon, the
same shall be accelerated and so due and payable, without presentment, demand,
protest, or notice, all of which are hereby expressly unconditionally and
irrevocably waived by the Maker. Upon an Event of Default, the Holder may
proceed to exercise all rights and remedies against any and all collateral
pledged to the Holder as security for this Note, including all collateral
pledged under the Security Agreements. The remedies provided in this Note shall
be cumulative and in addition to all other remedies available under this Note,
at law or in equity (including, without limitation, a decree of specific
performance and/or other injunctive relief), no remedy contained herein shall be
deemed a waiver of compliance with the provisions giving rise to such remedy and
nothing herein shall limit a holder's right to pursue actual damages for any
failure by the Maker to comply with the terms of this Note.
 
ARTICLE III
MISCELLANEOUS


Section 3.1       Notices.Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery, telecopy or facsimile at the
address set forth on the signature page hereto (in the case of the Maker) or
above (in the case of the Holder) (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received) or (b) on the second
business day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur.

 
4

--------------------------------------------------------------------------------

 

Section 3.2       Governing Law; Drafting; Representation. This Note shall be
governed by and construed in accordance with the internal laws of the State of
New York, without giving effect to any of the conflicts of law principles which
would result in the application of the substantive law of another jurisdiction.
This Note shall not be interpreted or construed with any presumption against the
party causing this Note to be drafted. It is acknowledged by the Holder and the
Maker that Longveiw Special Finance has retained Burak Anderson & Melloni, PLC
to act as its counsel in connection with its investment in and loans to the
Maker and that Burak Anderson & Melloni, PLC has not acted as counsel for any
party, other than the Longveiw Special Finance, in connection with such
transactions.
 
Section 3.3        Headings. Article and section headings in this Note are
included herein for purposes of convenience of reference only and shall not
constitute a part of this Note for any other purpose.
 
Section 3.4 Binding Effect; Amendments. The obligations of the Maker and the
Holder set forth herein shall be binding upon the successors and assigns of each
such party. This Note may not be modified or amended in any manner except in
writing executed by the Maker and the Holder.
 
Section 3.5       Consent to Jurisdiction. Each of the Maker and the Holder (i)
hereby irrevocably submits to the exclusive jurisdiction of the United States
District Court sitting in the Southern District of New York and the courts of
the State of New York located in New York county for the purposes of any suit,
action or proceeding arising out of or relating to this Note and (ii) hereby
waives, and agrees not to assert in any such suit, action or proceeding, any
claim that it is not personally subject to the jurisdiction of such court, that
the suit, action or proceeding is brought in an inconvenient forum or that the
venue of the suit, action or proceeding is improper. Each of the Maker and the
Holder consents to process being served in any such suit, action or proceeding
by mailing a copy thereof to such party at the address in effect for notices to
it hereunder and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing in this Section shall affect or
limit any right to serve process in any other manner permitted by law.
 
Section 3.6       Failure or Indulgence Not Waiver. No failure or delay on the
part of the Holder in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege.
 
Section 3.7        Maker Waivers; Dispute Resolution. Except as otherwise
specifically provided herein, the Maker and all others that may become liable
for all or any part of the obligations evidenced by this Note, hereby waive
presentment, demand, notice of nonpayment, protest and all other demands' and
notices in connection with the delivery, acceptance, performance and enforcement
of this Note, and do hereby consent to any number of renewals of extensions of
the time or payment hereof and agree that any such renewals or extensions may be
made without notice to any such persons and without affecting their liability
herein and do further consent to the release of any person liable hereon, all
without affecting the liability of the other persons, firms or Maker liable for
the payment of this Note, AND DO HEREBY WAIVE TRIAL BY JURY.
 
(a)No delay or omission on the part of the Holder in exercising its rights under
this Note, or course of conduct relating hereto, shall operate as a waiver of
such rights or any other right of the Holder, nor shall any waiver by the Holder
of any such right or rights on any one occasion be deemed a waiver of the same
right or rights on any future occasion.
 

 
5

--------------------------------------------------------------------------------

 

(b) THE MAKER ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE IS A PART IS
A COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED BY APPLICABLE LAW, HEREBY
WAIVES ITS RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY PREJUDGMENT REMEDY
WHICH THE HOLDER OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO USE.
 
Section 3.8       Fees and Expenses. Upon execution of this Note, the Maker
shall reimburse the Holder for reasonable and actual legal fees incurred by the
Holder in the drafting and negotiation of this Note, together with un-reimbursed
legal fees and expenses incurred by the Holder in connection with the Holder's
prior loans to and investments in the Maker (which amount may be withheld by the
Holder from amounts to be delivered to the Maker in connection with the issuance
of this Note). The Maker will pay on demand all costs of collection and
attorneys' fees paid or incurred by the Holder in enforcing the obligations of
the Maker. The Borrower represents and warrants that this Note is the legal,
valid and binding obligation of the Borrower, enforceable in accordance with its
terms.
 
Section 3.9        The February 20, 2009 8% Senior Secured Promissory Note is
hereby null and void and replaced in its entirety by this Note.

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Maker has caused this Note to be duly executed by its
duly authorized officer as of the date first above indicated.
 
NATURALNANO, INC.
   
By:
/s/James Wemett
Name:  
        James Wemett
Title:
        President and Chairman
   
NATURALNANO RESEARCH, INC.
   
By:
/s/James Wemett
Name:
        James Wemett
Title:
        President and Chairman
   
Address of Maker:
 
832 Emerson Street
Rochester, NY 14613
Fax: (585) 267-4861

 
 
7

--------------------------------------------------------------------------------

 